DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 recites “the body of the blade” in line 1, while this element is referred to in Claim 1 as the “blade body”.  For clarity, the element should be recited consistently in each of the claims.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  “the universal laryngoscope according to claims 7” in line 1 should be “the universal laryngoscope according to claim 7”.  
Further, “a diameter of the semicircular bearing surface greater” in lines 1-2 should be “a diameter of the semicircular bearing surface is greater”.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  “a camera configured to capture are least one image” in line 3 should be “a camera configured to capture at least one image”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “each of a conventional handle and a fiber-illuminated handle” in line 5.  This limitation is indefinite because it is unclear if either of these elements have been positively recited.
The “conventional handle” and the “fiber-illuminated handle” are further limited by Claims 4, 8, 10, 12, 14, 19.  These limitations are indefinite because it is unclear if these elements have been positively recited in Claim 1 such that the dependent claims are further limiting.
Claims 7-9, 11, 13 recite a “semicircular bearing surface”.  This limitation is indefinite because it is unclear how a bearing surface may be considered semicircular as a semicircle is a planar shape, while the bearing surface as illustrated appears to extend along the width of the device.  Additional clarification is required regarding the shape and dimensions of the bearing surface.
Claim 9 recites “a diameter of the semicircular bearing surface greater than 4.58 mm” in lines 1-2.  This limitation is indefinite because it is unclear how a diameter may be measured for a surface.  The diameter appears to correspond to the recited semicircular shape of the surface, however, as described above, it is unclear how the measurement can be defined for the bearing surface.
Further, the recitation of the range “greater than 4.58 mm” is indefinite because the range is open-ended and does not clearly describe the size of the bearing surface.  Without an upper bound, there is no limit to the measurement of the diameter and this limitation is unclear regarding the configuration of the universal laryngoscope blade.
Claim 22 recites “providing a universal laryngoscope blade” in lines 1 and 3.  These limitations are indefinite because it is unclear if this element is the same as the “universal laryngoscope blade” recited in Claim 1, line 1.  The limitations should be amended to read “the universal laryngoscope blade”, “a second universal laryngoscope blade”, or similar, as appropriate.
All remaining claims are rejected as depending from a rejected base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 8, 10-14, 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
The “conventional handle” and the “fiber-illuminated handle” are listed in Claim 1, however, these elements are not positively recited as part of the claimed invention.  Claims 8, 10, 14, 19 recite limitations which further limit the conventional handle and the fiber-illuminated handle but do not further limit the universal laryngoscope blade.  Therefore, these claims do not further limit the corresponding claims from which they depend.  All remaining claims are rejected as depending from a rejected base claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-8, 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2491189 A by Fayyaz (hereinafter “Fayyaz”).
Regarding Claim 1, Fayyaz discloses a universal laryngoscope blade (laryngoscope blade assembly 1) comprising: a blade body shaped to provide a direct view of a larynx (blade 3 with first curved spatula section 5), the blade body including a first end (proximal end 7) and a second end, the second end being configured for insertion into the larynx (distal end 9; page 4, lines 7-20; Fig. 1); a viewer connected to the blade body (light source 30 in housing 24 of the blade 3; page 4, line 30-page 5, line 8; Figs. 1, 3), the viewer being configured to function independently from each of a conventional handle and a fiber-illuminated handle (selective use of the light source; page 5, lines 8-13; Fig. 3); and a blade fitting disposed at the first end of the blade body (coupling arrangement 21 at the proximal end 7; page 4, lines 23-24; Fig. 1), wherein the blade fitting is removably connectable to, one at a time, each of a hook-on fitting of the conventional handle and a hook-on fitting of the fiber-illuminated handle, the hook-on fitting of the conventional handle having at least one physical dimension that is different from at least one physical dimension of the hook-on fitting of the fiber-illuminated handle (coupling arrangement 21 fixed via slot 23 to a projection of a handle); wherein the blade fitting includes a body having a thickness that is configured to be received within, one at a time, a seat of the hook-on fitting of the conventional handle and a seat of the hook-on fitting of the fiber-illuminated handle, the seat of the hook-on fitting of the conventional handle having a width that is less than a width of the seat of the hook-on fitting of the fiber-illuminated handle (thickness of the coupling arrangement 21 is accommodated by the projection 25 of a handle; page 4, lines 22-30; Fig. 1).
Regarding Claim 3, Fayyaz discloses the universal laryngoscope blade according to claim 1.  Fayyaz further discloses a power source configured to be in electrical communication with the viewer for supplying power to the viewer when the laryngoscope blade is engaged to one of the conventional handle and the fiber- illuminated handle in an operating position (power source 28 supplies power to light source 30 and is in electrical communication when the blade 3 is engaged to a handle; page 5, lines 5-13, 16-21; Fig. 3).
Regarding Claim 6, Fayyaz discloses the universal laryngoscope blade according to claim 3.  Fayyaz further discloses wherein a bottom of the body of the blade is free of functional elements (outer surface of second spatula portion 13 as shown in Fig. 3).
Regarding Claim 7, Fayyaz discloses the universal laryngoscope blade according to claim 1.  Fayyaz further discloses wherein the blade fitting further includes a hinge slot that extends into the body at an angle from a front of the body towards a central region of the body and that terminates at a semicircular bearing surface (slot extending into the blade 3 as shown in Fig. 3).
Regarding Claim 8, Fayyaz discloses the universal laryngoscope blade according to claim 7.  Fayyaz further discloses wherein the hinge slot is dimensioned to receive in abutment with the semicircular bearing surface, one at a time, a hinge pin of the hook-on fitting of the conventional handle and a hinge pin of hook-on fitting of the fiber-illuminated handle, the hinge pin of the hook-on fitting of the conventional handle having a diameter that is less than a diameter of the hinge pin of the hook-on fitting of the fiber- illuminated handle (slot 23 in coupling arrangement 21 is provided for engagement with a handle; page 4, lines 22-30; Figs. 1, 3).
Regarding Claim 15, Fayyaz discloses the universal laryngoscope blade according to claim 1.  Fayyaz further discloses wherein the universal laryngoscope blade is disposable (housing 24 may be broken away from the blade 3 and re-used or disposed of; page 5, lines 1-5).
Regarding Claim 16, Fayyaz discloses the universal laryngoscope blade according to claim 1.  Fayyaz further discloses wherein the universal laryngoscope blade is reusable (housing 24 may be broken away from the blade 3 and re-used or disposed of; page 5, lines 1-5).
Regarding Claim 17, Fayyaz discloses the universal laryngoscope blade according to claim 1.  Fayyaz further discloses wherein the viewer is configured to emit light independently from each of the conventional handle and the fiber- illuminated handle (selective use of the light source; page 5, lines 8-13; Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4, 9-14, 19, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fayyaz in view of US 6213937 B1 by Vivenzio (hereinafter “Vivenzio”).
Regarding Claim 2, Fayyaz discloses the universal laryngoscope blade according to claim 1.  Fayyaz does not disclose wherein the thickness of the body is between 12.74 and 12.84 mm.  However, Vivenzio discloses a fiberoptic laryngoscope 10 includes a handle 12 attached to a laryngeal blade assembly 14.  The spacing of the components corresponding to the fiberoptic laryngoscope and the standard lamp incandescent laryngoscope are constrained by ISO 7376-1 and 7376-3, respectively (Col 5, lines 14-18; Figs. 1-2, 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Fayyaz to meet the ISO standard dimensions as disclosed by Vivenzio with the benefit of receiving and supporting the attached assembly (Vivenzio Col 5, lines 14-18).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide a thickness in the recited range using routine experimentation and optimization. 
Regarding Claim 4, Fayyaz discloses the universal laryngoscope blade according to claim 3.  Fayyaz further discloses wherein the blade fitting includes a second electrical contact in electrical communication with the viewer (power source 28 supplies power to light source 30 and is in electrical communication when the blade 3 is engaged to a handle; page 5, lines 5-13, 16-21; Fig. 3).
Fayyaz does not disclose wherein the blade fitting includes a first electrical contact in electrical communication with the power source or wherein the first electrical contact is configured to be in electrical communication with the second electrical contact via an electrically conductive hinge pin.  However, Vivenzio discloses a laryngoscope 10 with a handle 12 and a laryngeal blade assembly 14.  A battery power source 21 is positioned in the interior of the handle 70 and is connected to a lamp 18 with battery contact 19.  The battery contact 19 provides power from the battery power source 21 to the lamp 18 and the blade assembly 14 when in the operative position.  A pin 16 is provided at the upper portion of the handle 12 to connect the handle to the blade 14 and facilitate the operation of the device (Col 4, lines 15-34; Figs. 1-2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Fayyaz with the electrical configuration of the operative mode disclosed by Vivenzio with the benefit of providing an electrical connection between the power source and the lamp by engaging the blade assembly (Vivenzio Col 4, lines 21-30). 
Regarding Claim 9, Fayyaz discloses the universal laryngoscope blade according to claim 7.  Fayyaz does not disclose wherein a diameter of the semicircular bearing surface is greater than 4.58 mm.  However, Vivenzio discloses a fiberoptic laryngoscope 10 includes a handle 12 attached to a laryngeal blade assembly 14.  The spacing of the components corresponding to the fiberoptic laryngoscope and the standard lamp incandescent laryngoscope are constrained by ISO 7376-1 and 7376-3, respectively (Col 5, lines 14-18; Figs. 1-2, 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Fayyaz to meet the ISO standard dimensions as disclosed by Vivenzio with the benefit of receiving and supporting the attached assembly (Vivenzio Col 5, lines 14-18).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide a diameter in the recited range using routine experimentation and optimization.
Regarding Claim 10, Fayyaz discloses the universal laryngoscope blade according to claim 8.  Fayyaz does not disclose a hinge lock, disposed within a surface of the hinge slot, that is configured to lock within the hinge slot, one at a time, the hinge pin of the hook-on fitting of the conventional handle and the hinge pin of the hook-on fitting of the fiber-illuminated handle.  However, Vivenzio discloses a laryngoscope 10 with a handle 12 and a laryngeal blade assembly 14.  A pin 16 is provided at the upper portion of the handle 12 to connect the handle to the blade 14 and facilitate the operation of the device.  The pin 16 is held in place by a latch which allows the device to maintain the operative position while attached to the handle (Col 4, lines 15-19; Figs. 1-2, 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Fayyaz with the hinge configuration disclosed by Vivenzio with the benefit of holding the handle in the operative position (Vivenzio Col 4, lines 15-19).
 Regarding Claim 11, Fayyaz as modified by Vivenzio discloses the universal laryngoscope blade according to claim 10.  Fayyaz does not disclose wherein the hinge lock is spaced forwardly from a virtual center of the semicircular bearing surface by a distance between 0.86 and 0.90 mm.  However, Vivenzio discloses a fiberoptic laryngoscope 10 includes a handle 12 attached to a laryngeal blade assembly 14.  The spacing of the components corresponding to the fiberoptic laryngoscope and the standard lamp incandescent laryngoscope are constrained by ISO 7376-1 and 7376-3, respectively (Col 5, lines 14-18; Figs. 1-2, 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Fayyaz to meet the ISO standard dimensions as disclosed by Vivenzio with the benefit of receiving and supporting the attached assembly (Vivenzio Col 5, lines 14-18).
	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide a measurement in the recited range using routine experimentation and optimization. 
Regarding Claim 12, Fayyaz as modified by Vivenzio discloses the universal laryngoscope blade according to claim 10.  Fayyaz does not disclose wherein the blade fitting further includes at least one side lock provided on a side of the body, the at least one side lock is configured to lock the body of the blade fitting within, one at a time, the seat of the hook-on fitting of the conventional handle and the seat of the hook-on fitting of the fiber-illuminated handle.  However, Vivenzio discloses a supporting block 28 attached to the blade assembly 14 including a bore 35 and a projecting engagement member 36.  Receiving cavities 84 and 88 on the bore 35 allow for locking engagement (Col 4, lines 40-46, 55-63; Figs. 3, 11).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Fayyaz with the locking configuration disclosed by Vivenzio with the benefit of providing a locking engagement in the blade assembly (Vivenzio Col 4, lines 61-63). 
Regarding Claim 13, Fayyaz as modified by Vivenzio discloses the universal laryngoscope blade according to claim 12.  Fayyaz does not disclose wherein a center point of the at least one side lock is spaced rearwardly from a virtual center point of the semicircular bearing surface by a horizontal distance component and spaced below the virtual center point of the semicircular bearing surface by a vertical distance component, the horizontal distance component being 13.0 mm and the vertical distance component being 0.8 mm.  However, Vivenzio discloses receiving cavities 84 and 88 on the bore 35 which allow for locking engagement.  As shown in Fig. 11, the center point of receiving cavity 88 is positioned proximally and in the handle direction relative to the slot 39 which accommodates the pin 16 (Col 5, lines 65-Col 6, line 7; Fig. 11).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Fayyaz with the with the locking configuration disclosed by Vivenzio with the benefit of providing a locking engagement in the blade assembly (Vivenzio Col 4, lines 61-63).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the recited measurements using routine experimentation and optimization.
Regarding Claim 14, Fayyaz as modified by Vivenzio discloses the universal laryngoscope blade according to claim 12.  Fayyaz further discloses the coupling arrangement 21 with a recess for receiving a projection 25, arranged on the side of the assembly as shown in Fig. 1 (page 4, lines 26-31).
Fayyaz does not disclose at least one side lock.  However, Vivenzio discloses receiving cavities 84 and 88 on the bore 35 which allow for locking engagement.  As shown in Fig. 11, the center point of receiving cavity 88 is positioned proximally and in the handle direction relative to the slot 39 which accommodates the pin 16 (Col 5, lines 65-Col 6, line 7; Fig. 11).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Fayyaz with the with the locking configuration disclosed by Vivenzio with the benefit of providing a locking engagement in the blade assembly (Vivenzio Col 4, lines 61-63).
Regarding Claim 19, Fayyaz discloses the universal laryngoscope blade according to claim 1.  Fayyaz does not disclose wherein the hook-on fitting of the conventional handle is dimensioned to conform to ISO standard 7376 for conventional handles and the hook-on fitting of the fiber-illuminated handle is dimensioned to conform to ISO standard 7376 for fiber-illuminated handles.  However, Vivenzio discloses a fiberoptic laryngoscope 10 provided separately from a standard incandescent lamp laryngoscope 50.  The spacing of the components corresponding to the fiberoptic laryngoscope and the standard lamp incandescent laryngoscope are constrained by ISO 7376-1 and 7376-3, respectively (Col 5, lines 14-18; Figs. 1-2, 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Fayyaz with the handle configuration disclosed by Vivenzio with the benefit of providing easy attachment or detachment of a laryngeal blade assembly while maintaining a reliable connection (Vivenzio Col 3, lines 8-11).
Regarding Claim 22, Fayyaz discloses a method of engaging a universal laryngoscope blade with one of a conventional handle (laryngoscope blade assembly 1; page 4, lines 7-20; Fig. 1), the method comprising: providing a universal laryngoscope blade according to claim 1; providing the conventional handle, the conventional handle including a hook-on fitting comprising a seat having a width and a hinge pin having a diameter (slot 23 in coupling arrangement 21 is provided for engagement with a handle); engaging the blade fitting of the universal laryngoscope blade with one of the hook-on fitting of the conventional handle, such that the universal laryngoscope blade is provided in an operating position and ready-for-use and the hook-on fitting of the fiber-illuminated handle, such that the second universal laryngoscope blade is provided in an operating position and ready- for-use (coupling arrangement 21 fixed via slot 23 to a projection of a handle; page 4, lines 22-30; Figs. 1, 3).
Fayyaz does not disclose providing the fiber-illuminated handle, the fiber-illuminated handle including a hook-on fitting comprising a seat having a width and a hinge pin having a diameter, the width of the seat of the fiber-illuminated handle being greater than the width of the seat of the conventional handle, the diameter of the hinge pin of the fiber-illuminated handle being greater than the diameter of the hinge pin of the conventional handle.  However, Vivenzio discloses a fiberoptic laryngoscope 10 provided separately from a standard incandescent lamp laryngoscope 50.  The fiberoptic laryngoscope 10 includes a handle 12 attached to a laryngeal blade assembly 14 via a pin 16.  The pin 16 is provided at the upper portion of the handle 12 to connect the handle to the blade 14 and facilitate the operation of the device (Col 4, lines 15-34; Figs. 1-2).  The spacing of the components corresponding to the fiberoptic laryngoscope and the standard lamp incandescent laryngoscope are constrained by ISO 7376-1 and 7376-3, respectively (Col 5, lines 14-18; Figs. 1-2, 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Fayyaz with the handle configuration disclosed by Vivenzio with the benefit of providing easy attachment or detachment of a laryngeal blade assembly while maintaining a reliable connection (Vivenzio Col 3, lines 8-11).

Claims 18, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fayyaz in view of US 20180168433 A1 by Meyer et al. (hereinafter “Meyer”).
Regarding Claim 18, Fayyaz discloses the universal laryngoscope blade according to claim 1.  Fayyaz does not disclose wherein the viewer is configured to capture at least one image independently from each of the conventional handle and the fiber-illuminated handle.  However, Meyer discloses a medical visualization platform including a laryngoscope blade 30 used as a visualization attachment.  A body 34 of the blade 30 comprises a light 36 and a video camera 32 to view a patient’s airway.  The blade attachment can be attached to a handle, such as a standard laryngoscope handle ([0039, 75]; Figs. 4-5).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Fayyaz with the image capture method disclosed by Meyer with the benefit of displaying transmitted video content from a visualization attachment containing a camera (Meyer [0007]).
Regarding Claim 20, Fayyaz discloses the universal laryngoscope blade according to claim 1.  Fayyaz further discloses wherein the viewer includes: a lamp configured to emit light into the larynx (light source 30; page 5, lines 7-8; Fig. 3).
Fayyaz does not disclose a camera configured to capture at least one image of the larynx or and at least one cable that provides electronic communication between an external device, and the lamp and the camera.  However, Meyer discloses a medical visualization platform including a laryngoscope blade 30 used as a visualization attachment.  A body 34 of the blade 30 comprises a light 36 and a video camera 32 to view a patient’s airway.  The blade attachment can be attached to a handle, such as a standard laryngoscope handle ([0039, 75]; Figs. 4-5).  Further, a video acquired by the visualization element can be transmitted to a display device 150 by a cable or wire ([0061]; Fig. 15).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Fayyaz with the image capture method disclosed by Meyer with the benefit of displaying transmitted video content from a visualization attachment containing a camera (Meyer [0007]).
Regarding Claim 21, Fayyaz discloses the universal laryngoscope blade according to claim 1.  Fayyaz further discloses wherein the viewer includes: a lamp configured to emit light into the larynx (light source 30; page 5, lines 7-8; Fig. 3) and a power source configured to supply power (power source 82; page 5, lines 5-10; Fig. 3).
Fayyaz does not disclose a camera configured to capture are least one image of the larynx; a transceiver configured to wirelessly transmit the at least one image to an external device; and a processor configured to control the lamp, the camera, and the transceiver.  However, Meyer discloses a medical visualization platform including a laryngoscope blade 30 used as a visualization attachment.  A body 34 of the blade 30 comprises a light 36 and a video camera 32 to view a patient’s airway.  The blade attachment can be attached to a handle, such as a standard laryngoscope handle ([0039, 75]; Figs. 4-5).  Further, a universal base unit 10 includes a microprocessor 150 to control video processing, encoding, and streaming.  The acquired video can be transmitted wirelessly via wireless communication chipset 152 on universal base unit 10 ([0034-35]; Fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Fayyaz with the image capture method disclosed by Meyer with the benefit of displaying transmitted video content from a visualization attachment containing a camera (Meyer [0007]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fayyaz in view of Vivenzio as applied to claim 4 above, and further in view of Meyer.
Regarding Claim 5, Fayyaz as modified by Vivenzio discloses the universal laryngoscope blade according to claim 4.  Fayyaz does not disclose a first electrical wire or a second electrical wire.  However, Vivenzio discloses a laryngoscope 50 with a handle 70 and laryngeal blade assembly 55.  A lamp 52 is connected with wire 62 to a contact 60 and a blade 22.  The wire 62 connects one side of a connection circuit to battery power source 21 (Col 5, lines 34-49).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Fayyaz with the wiring disclosed by Vivenzio with the benefit of completing the connection circuit (Vivenzio Col 5, lines 43-45).
Further, Meyer discloses a laryngoscope including an insulated wire 122 which can transmit power and is connected to the mount 128, allowing for the transfer of power to a video camera module 124 mounted on standard laryngoscope blade 124 ([0052-54, 57]; Fig. 14).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Fayyaz with the wiring disclosed by Meyer with the benefit of allowing for the transfer of power and video signals (Meyer [0054]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Fayyaz in view of Vivenzio and US 7824331 B1 by Cranton et al. (hereinafter “Cranton”).
Regarding Claim 23, Fayyaz discloses a method of engaging universal laryngoscope blades with a conventional handle and a fiber-illuminated handle, the method comprising: providing a first universal laryngoscope blade of the universal laryngoscope blades (laryngoscope blade assembly 1; page 4, lines 7-20; Fig. 1), the first universal laryngoscope blade (blade 3 with first curved spatula section 5) comprising: a blade body including a first end (proximal end 7) and a second end (distal end 9; page 4, lines 7-20; Fig. 1); a viewer connected to the blade body (light source 30 in housing 24 of the blade 3; page 4, line 30-page 5, line 8; Figs. 1, 3), the viewer being configured to function independently from each of the conventional handle and the fiber-illuminated handle (selective use of the light source; page 5, lines 8-13; Fig. 3); and a blade fitting disposed at the first end of the blade body (coupling arrangement 21 at the proximal end 7; page 4, lines 23-24; Fig. 1); providing the conventional handle, the conventional handle including a hook-on fitting comprising a seat having a width and a hinge pin having a diameter (slot 23 in coupling arrangement 21 is provided for engagement with a handle); engaging the blade fitting of the first universal laryngoscope blade with the hook-on fitting of the conventional handle such that the first universal laryngoscope blade is provided in an operating position and ready-for-use (coupling arrangement 21 fixed via slot 23 to a projection of a handle; page 4, lines 22-30; Figs. 1, 3); 
Fayyaz does not disclose providing a second universal laryngoscope blade or the fiber-illuminated handle or engaging the blade fitting of the second universal laryngoscope blade with the hook-on fitting of the fiber-illuminated handle such that the second universal laryngoscope blade is provided in an operating position and ready-for-use.  However, Vivenzio discloses a fiberoptic laryngoscope 10 provided separately from a standard incandescent lamp laryngoscope 50.  Each of the fiberoptic laryngoscope 10 and the standard incandescent lamp laryngoscope 50 comprise a handle connected to a blade assembly, and the handles are not interchangeable.  The fiberoptic laryngoscope 10 includes a handle 12 attached to a laryngeal blade assembly 14 via a pin 16.  The pin 16 is provided at the upper portion of the handle 12 to connect the handle to the blade 14 and facilitate the operation of the device (Col 4, lines 15-34; Figs. 1-2).  The blade 14 has a proximal end and a distal end as shown in Fig. 2, with a fiberoptic light pipe assembly 24 in the interior of the blade (Col 4, lines 35-50; Figs. 1-2).  The spacing of the components corresponding to the fiberoptic laryngoscope and the standard lamp incandescent laryngoscope are constrained by ISO 7376-1 and 7376-3, respectively (Col 5, lines 14-18; Figs. 1-2, 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Fayyaz with the handle configuration disclosed by Vivenzio with the benefit of providing easy attachment or detachment of a laryngeal blade assembly while maintaining a reliable connection (Vivenzio Col 3, lines 8-11).
Further, Cranton discloses a heel 14 for attaching to a laryngoscope blade to a handle.  The heel acts as the foot of the blade 4 and may be utilized to connect the blade to a handle with specifications matching ISO 7376-1 or 7376-3 (Col 3, lines 25-28 and Col 4, lines 42-46).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Fayyaz to include an attachment that can be used with multiple handle types with the benefit of utilizing blades whose configuration makes it difficult for the blade tip to come into contact with the laryngoscope handle once the blade is fitted onto the laryngoscope handle (Cranton Col 3, lines 29-33). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20130018227 A1
US 20170202447 A1
US 20110245609 A1
US 5879304 A
US 20130041227 A1

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795